November 19, 2015


                              Q2lZ /S-- OD311-CV
                             77r^l £gi/nP Ca^^hU C-i~CV~/<J~OQ7<SC,
                           Cnunif Court ftt La^ A/q. I
                           h-f ThloiS C&vniv } 7eX^3
                           f/on#rzh/<z ~T°&<£ /, Wpfij
       D*VJJD         ^f\ETZ$CH                       X      Tti   77/£ OPt/NTY CooRr
       f)       /./ftO +                                 y   n r Lfiw tfori&££ onf
            n

      fth&ZfiM Lov/NCrs HofiroM,                       fi
                                                             1\                                  TT
      Ap-f>.&!J ^

       ApfiP.lxUd -fa Ac Cmtc-h 0£ fifpe,aii -fnc Ac
      Third-       2)/strict C?-f /ex^s             &+       AvS<t/n ,      7ey^


      Pro $& fcpjbilUfi'h /DaotloL Kae,+-z.4oh
                                       HOI /7, lit 3^t Rph 13*>
                                       Aorti*7 Te**<> 7V151~
      Pro $*- frppdU^ -3W>A/fe. k.0"*ji t/orte,)
                                      LarifL< £<\re /re? **ej Mi n/'s-J-r
                                                                         7—             ——

                                      P.a3*X /tj35'37
                                  Av5t!n,7gx*6 7£7/*/-35'-37
                                 Fc.t S/2~ 311- b7H0
                                                                              RECEIVED
                                                                              NOV 1 9 20J5

                                                                            miRDCOURTOFAPPEALS
                                                                               'EFFREYaKYIf




        (^JT&htAiCter/oist,   ? r/o        L
 6)Ll   Of EXCEPTIONS TO fctOXd OM                APPEAL        P>Y
 PETmow     FPU   vJRiT   oF    H/i&£/i$      f.ofiPU*

TO THE-     HMOKRBLE JUDGES,               EN M\Kt x Of           ThhF
 COuRT    OF   APPEALS .       THI R£>     JZlATRic.r OF        TEXA <,       Z



     JLDJnAS MOh/, -yD«v>'rA R&e.tzsck) pro se.x herein and

-pJjr$V6At ±J2 At, 7&X^i.          Con s+;+uAUn /Qr-T,c /<L / ; ^€1 -hi'nn

L2> 7/e ^/nV cft^ h^h^A corpus m 4 wnV of ri^Ut
                                          zr
                                                f *nJ

Jflfi// nWC Jj£ Jvjtf^ndedL f Z_A^ 1-e.j i* /nrise*. ^A/i// enter-

Uw.i -to render Ac rz/>> ejh               s/aetrsha */yrff effzc+vA I*

L    Sill of exception


     Th/i      wr/ffe/) O-b jtc-tfo/i         -fa Az. r-ecorj? o         si




aptiZt/ tH good T&iA Tor gyocfc- Cao^e_ /S r»te«t~

i&      Correct Ae.       r-ticprji      ±^     fo/it'/s/n     -frtsA*/Z/

accounts       of Ae.      e.venH        of Ae      -fritz/*




Lff&b^ai Cv+flfsy                2ul
     Si A tre. tS any dhczr^nmn-f                     fef/tia/ipr
ixlzcLs      <x      wri'++e/\    ex ^/a^^t/^n. Ms. /Bad.>«.c*
                                     P

Lt?j/K<i fi&rt*/)} fla * &//*€,           ^nois/sK   a/J£?   b^ c?'i/en

/loAct of -f/rtie tntl             a/ace, of -Ae ^refff^/ne/i^; /f

anyj of 7*//j w/// r?f £.* £*/ot/&nS /n tPr^cr 7^7
&   •bi&cf
     y&CT or  (Kppr&x/e. of /Vj
           0* auzji                       eofij-en-f^m ~7n£- Se.fif+fL

J)'V/ Crf e%CAPt'Qt\5 -l)<LtormS p*r-t of 7^ -frig/
r-franc>rnf>T„ f\Ct*r&- an appeal.
        P^+iftOAer /^              !os+      Jmn      cAA'orJLtJL £_

pCfp-Zr-          <Tafy    $rf 7^-^— ^r&n 1rr/fj- , 7~o_ /naJce.

£-      h>// cf f^CCpjf^nSy -+* iAt C£t&rdL on aanjuA

       Bjl        (kCt^rrcKiz    record     ^r napeA ui///
                                               w
/iffsyrfe         an acnjrrzte.      fX^slcnmersi- crf errors" AnJ}^

B.pLp esffan-f\..)On&T- «j "for           rgw'-eW,
•3Cr   CDOkJ t)PPD/hlT£<D       SHQM Y AT LAW
       Ptdj+Unttr—prp je, f.. Uvman *~f- /auj, rr\nvP.<
h>r r„r\ £L±rary &-r La\aJf +o help pm^/Ae &
COrr^ci          recorrA or\ an^A^ f)/\ Ctfomcy tf-
/&W j mpy art/cvA^e                    7~/e.       errorJ /r\*.d<z /n

At       record (On /zns>ec/                   w/Aouf        offe/>c('//?,

7V?e        roff/cers      of -f-fe       cour-t-       mucA      aer/er

Atn & /^v/n^o &£ A^j vjko                                    jfggJ- Y-Ap^
/nljJ-Ake^          &s     p05s/&/<s
                           pQ5$j 6/y           /n fen i^/an ^ /    a*dL

f'/Uc^L

JIT.    EXCEPTION
        C,W1     A^lvn No.       TS-CV-H- 2335-9JT

O3) Vol- 1 ) p^je IL, " h(oHce> of flfpfeaf " f\ppm>/eJl
HL-iJ^M^IflRY - Qr$-ie BdrUnx UiaV^ f^nr-t^ t& i**)«l
COrstchcA      -be^ggn Trgv^ Cj,x/**-j Cr.VtnK| J^f/^ - In^i^a. fist rCocrc^ CnQ

Jbdij&l         Corpus)          H*
 U&^Oft'VN Lo^Vj4 /-for-hyr? \-<P^^j C&re r1pf«£s Ministry     Ay/At \&lo]<*

 mJ rJso re prefer o*rJ3*r>y Len/iny /4of-fg?o -fo m^/«,       r^tcs o4-

 U\)vj>&   (lualltbh -ho r.tovr-h *nA >D+*s?Jt Rc-<Lfi±A „

 VjWi cM    sjj&s   ns>t    dLone,


 57) J S-CM-IH-131S95'} (Tu^e^               y/p/. 1; pa^ zz-

 PflrWrfr -koJtft^ HoH-ot) Ordlec-^jL ±a return a\\ A KL)^l&-3

 orfldftf-tv wWhlfx W tiU-fS of \)\j£Le-mZt\+ , (T</ly ZSf XQlit

J3) Vol- ?1 py M?/^|l|M3j Zfv\jV\xzt?}*\ vs/ri-Htn -J »(Ue.*»**± of

  CaKHtofrir }*y /\)A*«h f r\0f rvleA *r\

 M. &%C£PT\0^          (0     /MOTHER       CIVIL   ACTlCtsJ
      Uril.W PlJLLr        ...A31D£!L_I0.   J?.£.CoR>D   £>A._AP.P.EG.U


jC0 Vo h i, Q-£^_12SA L&i±t£ from Striata L^,^ fttpr-h^r,
 "f& CUrk. cf: ^-ke C^uof- , J"^-fe< dz^-c $g*/*e . P<-<?olr\crt ftv.


 Colvs*. Ma. m^m ^TS- CV-W- 135-&31                       cn^loAel,
|L-JJdi>e^ Ut7jn.^2                  JTj
SJLpzcrAz, Ci^'\ &cMe>f\ } .^oer&-f^ jusk c•(L/y\&n-r)            not

gppeg.lg.cAg fll) ^tf;(^v.vf3 on               C{kos<L N*.J$-L\/~I1- 12>S931
jSlfteCg-re o'v'l case,} Va 1•1] acctLS \XCJ" 13 5

J) VoJ> Ji p^j^ ]59 5epergLf-e Civ^f C^se, Hot'te.
 Q£ Re5fr»lci-efjL Appg.^1, J^-h'ca. <?£ Au.ce, fl-^cinc* F.Ve,
 by n^'hc^ro- \~ovlnc*$ hW"ror\( CAg.nj€flX?    arsA. iHggftly

cKan<jec£ by Clerk ^^m <TS-CV-/H- 215231                    -fo
J-s-CWh Z33S9?, e-l-CV-W- 00110b **sdL* Mo+Son lh
Vc-ccf^ JZA**.*e.n+- CTS~C\/- JH-Z35~83ll ck\so cUslLsA
fjpr!\ i] ZQ\b       \o<>4- jut !<,<&!ttian" not f'nclvdec/
.W:h*A;L> idt,

Jucg/'cfftl hlof'Ce I Ju^enf JS-tv- H~ 2.3SX? >#
                             S £flgrAfg,   O WC/n gQ t
                           .^epftr^fe.     CiV/f Action
                            J^Q± £4        Appe& /
(tic.bea* Corpus )            ^_
    f\\Sol A& " /slof,^ of RestrUjzJL f\.pp±A" finl
                                                                              n
                 Az "Jtfoiion to VficcAz                       C~ucL*<*^

                 -pf\e. 3avng               -f/me.„ vjQ^fji      rdzAiZol *

   PfiM££
          Xtf 4«flA Tft/tA g^rf -for ^oA C^t/ie^ \Da*/1JL
H&t+L^i\; retiHi^op.r pre? <g.} .rt/vk* -rke ^fA/ne^^

mojle,         gcg, fri>ft a/nff-            rfirr&ct, /^al       r€.+!'hln r\zr

MQMtL4,        +he        C^^c±,            correct      Ae.     Cltrki       of

+hfe      C.ovr-i,        nrsA             Correct       A<l   " record       ar\


appeal              as.          ^r   fa    rv£ A Is       record     are.    not on
                            p
ex p p « a J      60a1     un    la^-f^J/y           aAcAJL'
  Pf                                          7

                                                                        *S //-/£- /S


                                            AA&^>c!>L*    IftLeyt ^sjJy-jAjedifL   cpner


                                            7/0) Irjsjy} f\pt I3*>
                                            ft us fin , Tz**,$ 7JLIAJL

(JlMXA* CprQvzy                              7*
       CERT/f/CftTE   cPF    SEA^icfL


 Or,    Ah /ftA <£fiy of Aw*A<?r jlq/S; X A/b^AZ
RgtALsch /nzi/ed one. CQ Co fly r>f A<l* '/fifzaJ
                                                          ACC^




(AUls-h^ , A0. fig* /V3&37 £*&/» V7, 7?r/Y- 3S5>7j
"Ay    S~/2- 3/7- 07 VO /   S/<f)e
                        I



                                     i£L iJr   K* efAsc ti. #* 'Ah* *   r




Cn^t^^fvQ                       *>
ExMK+i*-.®
                Justice of the Peace Percinct (5) Five            u^Njy
                    1000 Guadalupe , Room 112            ^APR^
                        Austin Texas 78701                       Fli &Tp-
        David Raetzsch , Plaintiff(s)/Counter-Defendant(s)

                                 Vs.


  Barbara Lovings Horton , Loving Care Homes Ministries , Inc.,
               Defendant(s)/Counter-Plaintiff(s)

                     Cause no.J5-CV-14-235831

              MOTION TO VACATE JUDGEMENT


Pursuant to the Applicable Texas Rules of Civil Procedure the

defendant/counter Plaintiff respectfully files this motion to vacate

judgement entered by the Justice of the Peace Percinct (5)five

Honorable Judge Herb Evans because defendant/counter Plaintiff

was not adequately given timely notice of the date that the

judgement was entered and therefore judgement was not only

entered without the presence of the defendant/counter Plaintiff

but also judgement was entered without allowing the defendant

/counter Plaintiff to present evidence in her defense in violation of

the Due Process Clause for money property rights such as under

the Fourteenth Amendment.                                          ft*s
In support thereof the defendant/counter plaintiff states the

following grounds for relief, in particular ;

                     STATUTES OF LIMITATION

Pursuant to the Applicable Texas Rules of Civil Procedures the

defendant / counter Plaintiff Barbara Lovings has thirty days (30)

from the date that judgement was entered to file a motion to

vacate.


In this particular case the judgement was entered on March 3 ,

2015 by the Justice of the Peace (5) Fifth Percinct Honorable

Judge Herb Evans.

Defendant / Counter Plaintiff filed her motion to vacate judgement

on March 31 , 2015 which was well before the time limitation

statutes deadline.



          BASIS OF MOTION TO VACATE JUDGEMENT

In the first stages of this civil case styled cause no.J5-CV-14-

233595 , the Justice of the Peace Percinct (5) Five Honorable Herb

Evens awarded the Plaintiff Barbara Lovings $2818.67 dollars in

delinquent room and board rental fees which was to be paid by the

defendant David Raetzsch.
The Honorable Herb Evans also ordered for the Plaintiff Barbara

Lovings to return property iteams such as clotheing , tooth paste ,
bible , ext... to the defendant David Raetzsch.

The Plaintiff Barbara Lovings then instructed her staff members

from Loving Care Homes to take the defendants David Raetzschs'

property to be delivered to the receptionist at the apartment

complex building were the defendant David Raetzsch lived.

Thereafter the receptionist called the defendant David Raetzsch to

pick up his property from the front desk of the apartment complex

building where the defendant resided.

The receptionist has stated to the plaintiff Barbara Lovings that

the defendant did pick up his property from the receptionist front

desk of the apartment complex where the defendats resides.

                    WITTNESS TESTIMONY

The plaintiff has attached affidavits from her staff members of

Loving Care Homes stating that they did in fact leave the

defendant David Reatzsch property at the receptionist front desk

of the apartment complex where the defendant David Raeztsch

resided.
The plaintiff Barbara Lovings has the intentions , with the trial

courts permission , to present witness testimony from her staff

members named Jeanette Govea Tucker and Joe Credeur stating

that they did in fact leave the defendant David Reatzsch property

at the receptionist front desk of the apartment complex where the

defendant David Raeztsch resided.

The receptionist Oscar Cortez can provide testimony to the court

stating that the defendant David Raetzsch did pickup his property

from the front desk in which is material to the plaintiffs defense

that she did give the defendant his property within ten business

days as ordered by the court.

The plaintiff has attached affidavit's from the receptionist of the

apartment complex building where the defendant David Raeztsch

resides which states that the defendant did pick up his property

from the front desk where it was left by plaintiffs staff members.

(Affidavits are attached as exhibit (A)(B)(C) and incorporated by

referenece).

For this reason it is necessary for the court to enter an order for

the receptionist Oscar Cortez of the apartment complex where the
defendant David Reaztsch resides, to be subpoenaed to appear in

person to provide testimony to the court because the receptionist

testimony is material to the plaintiffs defense inthat it proves that

the defendant did pick up his property from front desk where

plaintiffs staff members had left property to be picked up by
defendant.


The address of the receptionist Oscar Cortez place of employment

is located at Spring Terrace Apartments 7101 N.IH-35 Austin

Texas 78752.


             PLAINTIFFS BAD MORAL TURPITUDE

The defendant David Raetzsch filed an additional suit entitleing

himself as plaintiff styled cause no.J5-CV-235831 where he alleges
that the previous plaintiff is now defendant Barbara Lovings

because she never delivered his property to receptionist of

apartment complex bulding where the plaintiff David Raetzsch

resides as ordered by the court which can be contradicted by the

defendant Barbara Lovings witness testimony from her staff

members and the receptionist ofthe apartment complex building
where the plaintiff David Raetzsch resides.
This means that the plaintiff David Raetzsch lied to the court by

stating that Barbara Lovings never returned his property as

previously ordered by the court when in fact the receptionist can

testify by affidavit and in person that the plaintiff did in fact pick

up his property from the front desk where Barbara Lovings staff

members had left the property for the plaintiff David Raeztsch to

pick up.

This means that the plaintiff David Raetzsch is in criminal

contempt of court by penalty of perjury or lieing to the court to

obtain a favorable judgement to reduce the money judgement that

was already rendered against him by the trial court.

The plaintiff David Raetzsch cause of action styled cause no. J5-

CV-235831 has cause needless delay in the civil case in attempt to

reduce the amount of money that he has to pay for delinquent

rental room and board fees that he never paid to defendant

Barbara Lovings.

Not to withstand the fact that although defendant Barbara

Lovings had previously notified the same court in the same case

number that she was never at the address designated for her place
of business because she was always attending to her residents at

her different facility throughout Austin Texas in which was so

that the defendant Barbara Lovings could make sure that the trail

court knew that any further notice or judgements in the case

should be sent to defendant Barbara Lovings P.O. Box address

where she always pickup mail however the plaintiff David

Raeztsch intentionally and knowingly mislead the court to believe

that it was necessary to serve defendant Barbara Lovings with
notice of the trail date of new case at her place of business where

she very seldomly went to check on mail article arrivals at her

designated place of business because the plaintiff David Raetzsch

knew that the defendant Barbara Lovings would never go to check
on mail notice oftrial date in time to appear at the court hearing
that resulted in the judgement complained of.

Plaintiff David Raetzsch did this to ensure that the trial court

would enter a default judgement in the case against defendant
Barbara Lovings for failing to appear before the court, otherwise
if the defendant would have been able to present her side of the

story , the trial court would have learned that the plaintiff was in
criminal contempt of court by lieing to the court in order to reduce

the money judgement that the trial court had previously imposed
on plaintiff.

                DEFENDANTS PLEA FOR NEW TRIAL

The plaintiff David Raeztsch is in criminal contempt of court

which is grounds for a new trial so as to allow the defendant

Barbara Lovings to recover from a due process property rights
violation under the Fourteenth Amendment.

                  CONCLUSSION AND PRAYER

Wherefore Primises Considered in conformance with the

prerequisites settforth herein the defendant/counter plaintiff

prays that the trial court vacate judgement for the purpose of

granting a new trial to allow the defendant/counter plaintiff to be

able to present witness testimony and documentiary evidence in

her defense to recover upon a due process violation of money
property rights under the Fourteenth Amendment of the United

States Constitution.

The defendant / counter plaintiff Barbara Lovings prays for
general relief.
                      Respectfully Submitted,

            Barbara Lovings Horton , pro se defendant



Pursuant to Penalty of Perjury (28 U.S.C & 1746) the defendant

Barbara Lovings Horton states , declares , and certifies that the

foregoing notice of restricted appeal is true and correct.

                   CERTIFICATE OF SERVICE

Pursuant to Penalty of Perjury (28 U.S.C. & 1746) the defendant

Barbara Lovings hereby states , declares , and certifies that true

and correct copies of the foregoing restricted appeal was sent to

the following party of interest settforth below , in particular ;

(i) David Raetzsch place ofresidence is designated at Spring
Terrace Apartments 7101 N.IH-35 Austin Texas 78752.
                                     ?:f Q>


                                         ~2.
                                                      r*

                                         H ^
                                                      p
                                                  -4*


                                     r            o

                                                  r




                                     n

                                 Q
              TO




                                 7r~



                       o'
                       4-
                            ID
nJ          "NI             ~0
                                               •• s




    i
                   hi
k                  ?
                   la

ui      1




NI